[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-12666                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar               MARCH 24, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A089-231-237

ALEJANDRO GHYSELS-REALS,

lllllllllllllllllllll                                          Petitioner,

                                            versus

U. S. ATTORNEY GENERAL,

lllllllllllllllllllll                                          Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (March 24, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:


         Alejandro Ghysels-Reals, a native and citizen of Argentina, petitions this

court for review of the Board of Immigration Appeals’s (BIA) affirmance of the
Immigration Judge’s (IJ) order denying his motions to suppress the Form I-2131

and to terminate proceedings.

       Ghysels-Reals entered the United States in October 2000 with authorization

to remain for a period not to exceed six months. In December 2009, while still in

the United States, Ghysels-Reals was detained by the police during a routine

traffic stop. As a result of the traffic stop, the Department of Homeland Security

served Ghysels-Reals with a Notice to Appear, charging him as removable for

remaining in the United States for longer than his visa permitted. Ghysels-Reals

filed a motion to suppress the evidence obtained during his detention as reflected

in the Form I-213, arguing that the traffic stop was illegal. The IJ denied his

motion and the BIA affirmed and dismissed his appeal, noting that the

exclusionary rule is generally not applicable in immigration proceedings. Further,

the BIA concluded that Ghysels-Reals failed to demonstrate that he was stopped

solely on the basis of his appearance, and thus he failed to show that suppression

was warranted.

           Ghysels-Reals filed this petition for review, contending that 1) because the


       1
         A Form I-213 or “Record of Deportable/Inadmissible Alien” is a form routinely
completed for aliens who illegally enter or are present within the United States and are stopped
by law enforcement. It contains personal information, including, inter alia, the date and place of
birth, familial information, the date and manner of entry into the United States, photographs,
fingerprints, and alien identification number.

                                                2
stop was unlawful, the government cannot meet its burden to prove his alienage

without Form I-213 and 2) that the Form I-213 should not be given any

evidentiary weight as it contains unsubstantiated hearsay statements. Upon review

of the record, the petition is denied.

                                         I.

      We review legal determinations of the BIA de novo, and review

“administrative fact findings under the highly deferential substantial evidence

test.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). We must

affirm the decision of the BIA if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (internal quotation

marks omitted). Under the substantial-evidence test, “we view the record in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004)

(en banc). Thus, “[t]o conclude the BIA’s decision should be reversed, we must

find that the record not only supports the conclusion, but compels it.” Ruiz v.

Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (internal quotation marks omitted).

                                         II.

      The exclusionary rule is generally not applicable in immigration

proceedings. INS v. Lopez-Mendoza, 468 U.S. 1032, 1044-51 (1984). Further,

                                          3
“the ‘body’ or identity of a defendant . . . in a criminal or civil proceeding is never

itself suppressible as fruit of an unlawful arrest, even if it is conceded that an

unlawful arrest, search, or interrogation occurred.” Id. at 1039. Moreover,

evidence obtained illegally can be used in deportation proceedings, unless the

violation was so “egregious. . . that [it] [ ] transgress[es] notions of fundamental

fairness and undermine[s] the probative value of the evidence obtained.” Id. at

1050.

        Here, the BIA properly concluded that the traffic stop did not amount to an

egregious violation of Ghysels-Reals’s Fourth and Fifth Amendment rights, and

affirmed the IJ’s admission of the Form I-213. Nothing in the record suggests that

Ghysels-Reals was subjected to abuse, force, racial profiling, or other conduct that

rises to the level required for exclusion. Additionally, Ghysels-Reals failed to

present any evidence to support the contention that the information contained

within the Form I-213 was false or based upon coercion or duress. Because

Ghysels-Reals cannot establish any egregious constitutional violation, there is no

basis to apply the exclusionary rule. Therefore, the BIA properly affirmed the IJ’s

admission of the Form I-213. Accordingly, we deny Ghysels-Reals’s petition for

review.

PETITION DENIED.

                                           4